                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                          CASE NO. 4:19-cv-48-FL

                                                )
 M. DOUGLAS GOINES, as                          )
 Administrator of the ESTATE of Z.I.M.;         )
 DESTINEY MCKENZIE; and                         )
 JEFFREY MCKENZIE,                              )
                                                )          ORDER GRANTING
                       Plaintiffs,              )        PLAINTIFFS’ CONSENT
                                                )         MOTION TO REMAND
                v.                              )
                                                )
 JOHN DOE,                                      )
 and CVS PHARMACY, INC.,                        )
                                                )
                       Defendants.              )
                                                )
                                                )


       THIS MATTER IS BEFORE THE COURT on Plaintiffs’ Consent Motion to Remand.

Having carefully considered the motion, the record, and noting the consent of Defendants’ counsel,

the undersigned GRANTS the motion.

       IT IS THEREFORE ORDERED that Plaintiffs’ Consent Motion to Remand is

GRANTED. This matter is remanded to Carteret County Superior Court, North Carolina for

further proceedings.

       SO ORDERED, this 1st day of May, 2019.



                              By:
                                     The Honorable Judge Louise W. Flanagan
                                     UNITED STATES DISTRICT JUDGE
